Kiley, J. (dissenting):
I dissent upon the ground that the fifing of a new petition and asking for a jury upon his initiative was a new proceeding. George D. Hall had no notice of the drawing of a jury as provided under section 2540 of the Code of Civil Procedure. He could not be forced to trial before a jury drawn in another proceeding; he never had any notice as provided under section 2540 of the Code of Civil Procedure, and no order was made as required by sections 2538 and 2540 of the Code by the surrogate in his proceeding.
H. T. Kellogg, J., concurs.
Decree affirmed, with costs.